Title: From John Adams to Jedidiah Morse, 26 May 1816
From: Adams, John
To: Morse, Jedidiah



Dear Sir
Quincy May 26th 1816

I have received your Favour of the Second of this Month, and the Letters I lent you of Governor Mackean: but not the Pamphlet I lent you at the Sametime, So improperly entitled by British Editors, “History of the disputes with America.”
This Pamphlet, the only one I know, at present, I pray you to return as Soon as possible; because I have immediate Occasion for it.
I am, Sir, very respectfully your old Friend
John Adams